Plaintiffs (appellants) appeal from the clerk's taxation of costs and disbursements awarded to defendants (respondents).
Plaintiffs contend that the disbursement item of $224.70 for printing the supplemental record should be disallowed on the theory that such record covered only facts pertaining to issues from which no appeal had been taken. We cannot agree. On appeal, plaintiffs proceeded on the theory that this court should sift and weigh the evidence for the purpose of making new findings of fact as a foundation for a determination of illegality. Although their theory *Page 83 
was not adopted by this court, nevertheless defendants were justified in printing a supplemental record to present evidence which would have been necessary in rebuttal had plaintiffs' theory been adopted. Plaintiffs, who seek to prevail upon a theory that is rejected by this court, cannot thereafter be heard to complain when defendants are allowed their necessary disbursements for the printing of a brief and a supplemental record, both of which were reasonably necessary to controvert and refute such theory and the assignments of error thereunder.
We find, however, that defendants unnecessarily included in the supplemental record certain photostatic copies of exhibits A-57, A-58, A-59, and A-60, as well as certain financial statements, the substance of which could have been summarized, thereby reducing the pagination. Neither was it necessary to print a photostatic copy of defendants' exhibit 7, since this had already been printed.
By reason of the unnecessary inclusion of the specified items, a deduction of $45 in the amount of the disbursements is ordered. This deduction shall be made by allowing defendants the sum of only $179.70 for the printing of the supplemental record. See, 2 Dunnell, Dig.  Supp. § 2239.
With the exception of the $45 deduction, the clerk's taxation of costs and disbursements is affirmed. *Page 84